Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 1 of 20 PAGEID #: 1710




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


SHARIDAN STILES, et al.,                                       Case No. 1:20-mc-002

                     Plaintiffs,                               Dlott, J.
                                                               Bowman, M.J.
       v.


WALMART INC., et al.,

                     Defendants.


                        MEMORANDUM OPINION AND ORDER

       This miscellaneous case was filed on January 22, 2020 by the Procter & Gamble

Company (“P&G”), a non-party to an underlying lawsuit that Plaintiffs Sharidan Stiles and

Stiles 4 U are pursuing in the Eastern District of California. See, e.g., Stiles v. Wal-Mart

Stores, Inc., Case No. 2:14-cv-2234-MCE-CMK (“the CA case”). P&G has filed a motion

to quash a subpoena to testify at a Rule 30(b)(6) deposition. For the following reasons,

P&G’s motion will be granted in part and denied in part.

       I.     Background of the California Case

       In order to provide context for the discovery sought from P&G, the undersigned

must review the matters in dispute in the underlying CA case. Plaintiffs filed this lawsuit

in September 2014 in the Eastern District of California against Defendants Walmart and

American International Industries (“AI”). In an order filed on January 17, 2020 attached
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 2 of 20 PAGEID #: 1711




as an exhibit to Plaintiffs’ opposition to the pending motion,1 the trial court briefly

summarized the CA case as follows:

        [P]laintiffs claim Stiles is the inventor of the Stiles Razor, a narrow-width-
        blade razor used for “detailed shaving applications.” See e.g. ECF No. 284,
        pg. 12. In 2003, Stiles began courting Walmart as a potential buyer of the
        Stiles Razor. See id. Ultimately, Walmart agreed to a test run of the Stiles
        Razor, which was successful. See id. Walmart places the Stiles Razor in
        about 2,000 Walmart stores and sales were outstanding. See id.
        Defendants, however, colluded with plaintiffs’ competitors and used its
        market power to eliminate the Stiles Razor from the market in favor of a
        knock-off version of the Stiles Razor.

(Doc. 17-3 at 58). Plaintiffs further allege that the referenced knock-off version was

manufactured by Defendant AI at Defendant Walmart’s request. (FAC at ¶ 58).

        All fact discovery other than depositions closed on January 10, 2020.2                        Initially,

Plaintiffs were granted leave to take up to 18 depositions but were directed to complete

those depositions within a few short weeks. However, the deadline for depositions has

been extended several times. In light of the coronavirus pandemic and current travel

restrictions, the deadline for the completion of four remaining depositions (including the

subpoena issued to P&G) has been extended through May 22, 2020. (CA case, Doc.

433, Jt. Stipulation of 4/9/20).


1
  Plaintiffs have attached several of the California trial court’s orders as exhibits to their response, as well
as a copy of their Fourth Amended Complaint. For a more complete understanding of the underlying
litigation, the undersigned has reviewed and cited additional materials filed in the docket of that case. The
designation “CA case” precedes any references to the cm/ecf docket numbers in the underlying case.
References to docket numbers without a citation to the CA case are to the docket of this Court. Plaintiffs
filed a “public” (heavily redacted) version of their response in opposition (Doc. 14) as well as a less-redacted
version under seal. (Doc. 17). Although the undersigned has cited to the sealed version, all of the same
citations appear in the publicly filed version except as noted below in FN 9.
2
  The trial court made clear that the January 10, 2020 deadline will not be further extended. In an order filed
on February 6, 2020, the court denied Plaintiffs’ motion to compel AI to supplement its discovery responses
because Plaintiffs did not file their motion to compel until after the January 10 deadline.

                                                       2
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 3 of 20 PAGEID #: 1712




       According to the operative Fourth Amended Complaint (“FAC”), the Stiles Razor is

designed for detailed shaving of unique areas of the body such as eyebrows, scalp art,

and sideburns. After the initial trial, Plaintiffs began selling the Stiles Razor in Walmart

stores in 2006, and continued to sell in Walmart’s “Wet Shave” Department until 2009.

After the discontinuance of sales in the Wet Shave Department, Plaintiffs continued to

sell the Stiles Razor in Walmart’s Beauty Department until May 2012, when Walmart

ceased all sales of Plaintiffs’ product.

       On August 31, 2017, the trial court initially granted the Defendants’ motions to

dismiss two antitrust claims. (CA case, Doc. 101). However, after Plaintiffs submitted

new evidence in support of reconsideration of that ruling, the court granted leave to file a

Fourth Amended Complaint that reasserted the “rule of reason” antitrust claims. On

March 29, 2019, the same court denied the Defendants’ motion to dismiss the restated

antitrust claims. (CA case, Doc. 188). In the latter Order, the court noted that Plaintiffs

have alleged that Walmart is a dominant buyer and that AI is the largest manufacturer of

personal styling razors, and that “[t]ogether , Defendants Walmart and AI control 98% of

the disposable styling razor market.” (Id. at 3). The court allowed the re-alleged “rule of

reason” antitrust claims based upon evidence that “tended to show that Plaintiff had

attempted to enter the market through other retailers” after Walmart discontinued sales

but was rejected based upon the prior “failure” of her product at Walmart, which failure

allegedly was engineered by the Defendants. (Id. at 5; see also FAC at 3, n.1, confirming

claims are “rule of reason” claims).



                                             3
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 4 of 20 PAGEID #: 1713




       Consistent with earlier versions of the complaint, the FAC alleges that AI’s Ardell

Brow Precision Shaper infringes on the Stiles Razor and that Walmart entered into an

agreement with AI in 2011 to sell their Ardell Brown Precision Shaper razor under

Walmart’s store brand, Salon Perfect. Walmart began to sell the Salon Perfect Micro

Razor in 2013. In all, the FAC includes seven causes of action: (1) Violation of the

Sherman Act, 15 U.S.C. § 1; (2) Violation of California’s Cartwright Antitrust Act; (3) and

(4) Patent infringement (referencing two separate patents); (5) dress infringement in

violation of the Lanham Act; (6) false advertising and false association in violation of the

Lanham Act (against Walmart alone); and (7) intentional interference with prospective

economic advantage (against AI alone).

       On November 19, 2019, the California court denied Plaintiffs’ motion for “joinder”

which the court construed as a motion to file a fifth amended complaint to assert new

“horizontal conspiracy” Sherman Act antitrust claims3 and to add three new defendants:

alleged to be “category advisor” companies to Walmart. The proposed defendants were

Coty, Inc., Pacific World Corporation, and P&G. The trial court denied Plaintiffs’ motion

under Rule 16(b) based upon its pre-existing scheduling order and Plaintiffs’ failure to

show “good cause” for the untimely addition of new claims and defendants.

       The California record reveals a contentious discovery battlefield, with the trial court

issuing numerous rulings in favor of both sides on various issues. In December 2019,




3
 The proposed new “per se” Sherman Act violations against the newly proposed defendants differ from the
existing “rule of reason” Sherman Act claims.

                                                  4
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 5 of 20 PAGEID #: 1714




Plaintiffs sought leave to take in excess of 10 depositions based upon the complexity of

the litigation, initially listing 13 potential depositions but later expanding that number to

18. Although most of the depositions were of representatives of Defendants, several of

the proposed depositions were of non-parties including the Rule 30(b)(6) deposition of

P&G. In a brief order, the trial court agreed that the litigation was “complex” and found

that Plaintiffs had made “the necessary showing as to the 18 deponents listed,” thereby

granting the motion to take excess depositions. (Doc. 17-3 at 65, 1/17/20 Order). The

order contained no other substantive discussion and was silent as to the relevant scope

of the depositions of non-parties.4

        Two subsequent orders also relate to the number of depositions sought by

Plaintiffs. After initially allowing Plaintiffs up to 18 depositions, the California court held a

hearing on February 5, 2020 to address a dispute over Plaintiffs’ attempt to depose two

individuals not included on their list of 18. The transcript of that hearing and subsequent

order make clear that the court was less concerned with who Plaintiffs wished to depose

than with holding the number to 18. Thus, the February 6 order instructed Plaintiffs that

they could substitute other deponents in place of those previously listed so long as they

did not exceed 18 depositions. (CA. case, Doc. 360; Doc. 17-3 at 121).



4
 Plaintiffs suggest that, in its January order granting Plaintiffs’ motion for leave to take excess depositions,
the trial court rejected all arguments concerning the proposed scope of the excess depositions for all
proposed deponents. (Doc. 17 at 12-13). Plaintiffs infer too much based upon the mere inclusion of
arguments by Walmart in a 61-page pre-hearing memorandum that spanned many issues. The undersigned
finds no evidence that the trial court either implicitly or explicitly considered the specific arguments from
non-party P&G’s perspective either in the initial order granting leave to take excess depositions (where the
focus was on the number of depositions), or in any subsequent orders.

                                                       5
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 6 of 20 PAGEID #: 1715




        At the same February 5 hearing, Walmart raised objections about the scope of the

32 topics listed in the Rule 30(b)(6) deposition that Walmart was being asked to provide,

including general topics of inquiry about Walmart’s “category advisor” program. The trial

court partially rejected Walmart’s arguments that the topics were overbroad, subject to a

narrowing of the time periods and to the “Wet Shave” and “Beauty” departments in which

the Stiles Razor had been sold by Walmart.

        In a third order filed March 6, 2020, the trial court again addressed the number of

depositions. Because Plaintiffs had served 20 Notices rather than the limit of 18, the

March 6 Order instructed Plaintiffs to withdraw two Notices. (Doc. 17-3 at 438). Plaintiffs

complied in part by withdrawing a Rule 30(b)(6) Notice of Deposition it had served upon

non-party Coty, after that entity moved to quash the subpoena in the Southern District of

New York.5

        II.     The Subpoena Issued to Non-party P&G

        On January 8, 2020, Plaintiffs served P&G with a subpoena that failed to include

witness fees as mandated by Rule 45, Fed. R. Civ. P. On February 5, 2020, after P&G

moved to quash the subpoena based upon the failure to include fees, Plaintiffs served

counsel for P&G with a second subpoena that was identical to the first but that included



5
 See Stiles v. Walmart, 1:2020mc0047 (S.D.N.Y). The grounds presented by Coty in its motion to quash
were similar to those presented by P&G. Notably, Plaintiffs responded with virtually identical arguments as
those made here against P&G, asserting that Coty was “not some fringe player” but was “at the center” of
an alleged “cartel.” After Plaintiffs withdrew the subpoena, Coty alerted the court that its motion to quash
could be denied as moot. A Coty employee, Robin Foshee, successfully moved to quash a separate
subpoena issued to her in the Western District of Arkansas. However, the parties recent Joint Stipulation
suggests that Plaintiffs may yet take Ms. Foshee’s deposition. See Stiles v. Walmart, 5:20-mc-00020 (W.D.
Ark) (quashing subpoena); but see CA case, Doc. 433.

                                                     6
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 7 of 20 PAGEID #: 1716




the requisite fees.     The second subpoena sought the deposition of P&G’s corporate

representative a mere nine days after service upon counsel, on February 14, 2020.6

       A. P&G’s Procedural Arguments are Unpersuasive

       Plaintiffs concede that their first subpoena was procedurally deficient based upon

their failure to include witness fees. (See Doc. 17 at 14, conceding that “Plaintiffs served

the Subpoena a second time to cure the purported deficiency regarding the tendering of

witness fees.”). However, as P&G is quick to point out, Plaintiffs committed a different

procedural error when they served the second subpoena not on P&G directly as required

by Rule 45, but instead on P&G’s counsel through delivery to a receptionist at Dinsmore

& Shohl LLP on February 5, 2020. P&G complains that service on counsel is valid only

for represented parties, not for non-parties. Although Plaintiffs had been in contact with

P&G’s counsel by phone and by email, Plaintiffs did not confirm that counsel would accept

service on his client’s behalf prior to delivering the copy of the second subpoena with the

witness fees. Finally, P&G argues that the subpoena should be quashed based upon the

overly short time for compliance.

       Plaintiffs urge this Court to overlook any procedural defects. They maintain that

service on counsel was proper and that the second subpoena “cured” the procedural

deficiency of the Plaintiffs’ failure to include witness fees with the first subpoena. Despite




6
 The short deadline appears to have been set in order to complete the Rule 30(b)(6) deposition within a
then-existing mid-February deadline. As noted, the deadline for the completion of depositions was
subsequently extended and currently stands at May 22, 2020.

                                                  7
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 8 of 20 PAGEID #: 1717




the lack of citation to any relevant authority, the undersigned finds Plaintiffs’ position to

be persuasive on the whole.

       The first subpoena was a nullity due to the absence of fees, while the second

subpoena stands on its own. Despite the technically deficient service, the interests of

justice do not support quashing the second subpoena under the circumstances presented

here, where counsel were in close communication and service was received. If the court

were to quash the subpoena, it would be without prejudice to Plaintiffs to reissue a third

subpoena that complies with all procedural requirements and allows additional time for

compliance. As another magistrate judge in this Court explained, there is no merit in

quashing a subpoena on such grounds when the goals of the Rule have been satisfied

and substantive issues have been fully briefed:

       [T]he goal behind the Rule–that the other party will have an opportunity to
       object before production–has been met in this case. Mr. Streb himself
       admitted in his original motion that he was called and made aware of these
       subpoenas and given the chance to receive copies…. Thus, it would be a
       waste of the resources for all parties involved to require Defendants to
       withdraw and refile their subpoenas in accordance with Fed. R. Civ. P. 45

Mullins v. U.S. Bank, 2006 WL 8445564 at *3 (S.D. Ohio Dec. 6, 2006).

       For the same reason, the undersigned will not quash the subpoena based upon

the short time frame. Though the time frame for compliance was overly short, it is the

general practice of the undersigned to require parties to meet and confer to reschedule

any deposition on a mutually agreeable date rather than to quash a subpoena in its

entirety.




                                             8
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 9 of 20 PAGEID #: 1718




       B. P&G’s Substantive Arguments Are More Persuasive

       P&G’s arguments that the subpoena should be substantially narrowed or quashed

on the merits, based upon relevance to Plaintiff’s claims, overbreadth and undue burden

to P&G as a non-party, are more persuasive.

       As the moving party, P&G has the burden to prove to this Court that complying

with the subpoena will subject it to an “undue burden,” see Fed. R. Civ. P.

45(c)(3); Baumgardner v. Lousiana Binding Serv., No. 1:11cv794, 2013 U.S. Dist. LEXIS

27494, at *4, 2013 WL 765574 (S.D. Ohio Feb. 28, 2013). However, this Court retains

the discretion “to limit the scope of discovery where the information sought is overly broad

or would prove unduly burdensome to produce.’” Surles ex rel. Johnson v. Greyhound

Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007). “The scope of discovery under a subpoena

is the same as the scope of discovery under Rule 26 .” Hendricks v. Total Quality

Logistics, 275 F.R.D. 251, 253 (S.D. Ohio 2011).

       In considering whether the discovery sought is unduly burdensome, the
       Court    considers        whether     “the burden or   expense        of    the
       proposed discovery outweighs its likely benefit, considering the needs of
       the case, the amount in controversy, the parties' resources, and the
       importance of the discovery in resolving the issues.” Fed. R. Civ. P.
       26(b)(2)(C)(iii); Surles, 474 F.3d at 305 (same). In addition, “the status of a
       person as a non-party is a factor that weighs against disclosure.”

Vietnam Veterans of America v. C.I.A., 2011 WL 4714000, at *5 (S.D. Ohio 2011) (citing

American Elec. Power Co., Inc. v. U.S., 191 F.R.D. 132, 136 (S.D. Ohio 1999) (additional

citations omitted)).




                                             9
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 10 of 20 PAGEID #: 1719




        1. The Topics in the Subpoena

        The scope of the Rule 30(b)(6) subpoena is undeniably broad. In the subpoena,

 Plaintiffs ask P&G to prepare a corporate representative to testify about an astonishing

 level of detail concerning 10 topics that span a time period of nearly 8 years. For the

 convenience of the Court, nine of those topics are restated herein.7

        1. Communications between You and Walmart from January 1, 2007, to October
           1, 2014, regarding any price, cost, add/delete/carryover decision, rollback,
           promotions, or store count for products in the Wet Shave Category.

        2 Communications between You and any Walmart Category Advisor for the Wet
          Shave Category (including but not limited to Energizer) from January 1, 2007,
          to October 1, 2014, regarding any price, cost, add/delete/carryover decision,
          rollback, or store count for products in that Category.

        3. Your role and the nature and extent of Your participation as a Walmart Category
        Advisor for the Wet Shave Category during the period of January 1, 2007, to
        October 1, 2014, including but not limited to:
              a. Setting prices for products in that Category;
              b. Analyzing historical, present, and future pricing data in that Category
              (including costs, profit margins, and competitor pricing);
              c. Marketing products in that Category;
              d. Determining the stock levels, additions, deletions, carryover, and store
              placement for products in that Category;
              e. Running promotions for products in that Category;
              f . The information exchanged between You and Walmart as part of your
              service as a category advisor;
              g. Your actions taken or recommendations made as a category advisor to
              Walmart; and
              h. The terms for your service as a category advisor to Walmart,

        4. Your role and the nature and extent of Your participation as a category advisor
        to any retailer (besides Walmart) for wet shave products during the period of
        January 1, 2007, to October 1, 2014, including but not limited to Your involvement
        in:

 7
  Topic 10 seeks testimony about documents that P&G produced in response to a subpoena duces tecum.
 Because P&G produced no documents, the undersigned has not further considered this topic.

                                                10
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 11 of 20 PAGEID #: 1720




              a. Setting prices for these products;
              b . Analyzing historical, present, and future pricing data in that Category
              (including costs, profit margins, and competitor pricing);
              c. Marketing those products;
              d. Determining the stock levels, additions, deletions, carryover, and store
              placement for those products;
              e. Running promotions for those products;
              f . The information exchanged between You and each retailer as part of your
              service as a category advisor;
              g. Your actions taken or recommendations made as a category advisor to
              each retailer or in connection with each retailer's category advisor program;
              and
              h. The terms for your service as a category advisor to each retailer.

       5. The nature and extent of any interactions between (a) Procter & Gamble
       employees serving as a category advisor to Walmart for the Wet Shave Category
       at any point during the period of January 1, 2007, to October 1, 2014, and (b)
       Procter & Gamble employees serving as a category advisor to any other retailer
       (besides Walmart) for wet shave products at any point during the period of January
       1, 2007, to October 1, 2014.

       6. The terms, rights, duties, safeguards, and rules governing Your service as a
       Walmart Category Advisor for the Wet Shave Category and/or your participation in
       Walmart's Category Advisor Program.

       7. The practices, policies, and procedures to prevent violation of any laws,
       including the antitrust laws, that apply or applied to your service as a Walmart
       Category Advisor for the Wet Shave Category or your participation in the Category
       Advisor Program.

       8. The monetary and nonmonetary compensation for your service as a Walmart
       Category Advisor for the Wet Shave Category, whether compensation to You or to
       Walmart.

       9. Stiles or any product by Stiles.

       2. Plaintiffs’ Failure to Show that Topics 1, 3, 6, 7 and 8 Could Not Be More
          Easily Obtained from Defendant Walmart

       Rule 26(b)(2)(C) requires a court to “limit the frequency or extent of discovery if…

 the discovery sought is unreasonably cumulative or duplicative, or can be obtained from

                                             11
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 12 of 20 PAGEID #: 1721




 some other source that is more convenient, less burdensome, or less expensive.” P&G

 argues persuasively that this Court should quash the subpoena because Plaintiffs seek

 to impose an inordinate burden on a non-party to prepare and produce a Rule 30(b)(6)

 witness to testify about communications with the Defendant Walmart, when Plaintiff could

 have more easily obtained all of the requested information directly from the Defendant.

 Plaintiffs have failed to address this argument in their reply, and the undersigned finds it

 to be persuasive for Topics 1, 3, 6, 7 and 8.8          The referenced topics all involve P&G’s

 communications, acts, or payments and standards that involved Walmart and/or to which

 Walmart has access. As P&G points out, the exhibits attached to Plaintiffs’ Memorandum

 in Opposition to the motion to quash confirm that Walmart employees are copied on the

 emails involving P&G. Plaintiffs do not make any claim that they could not have obtained

 the same information from the Defendant, and offer no explanation for seeking the

 information from a non-party rather than directly from the Defendant.

        3. Topics 2, 4, and 5 Are Overly Broad and Burdensome Considering P&G’s
           Non-party Status and Plaintiffs’ Claims

        Most topics in the subpoena seek information from P&G about its status as a

 “category advisor” to Walmart in the “Wet Shave” category of retail products. P&G

 protests that many of the topics do not sufficiently relate to the claims at issue in this case.

 The undersigned agrees.


 8
  P&G includes Topic 2 among the topics that seek “information that is available directly from Walmart.”
 However, Topic 2 seeks communications between not between P&G and Walmart, but between P&G and
 “any Walmart Category Advisor for the Wet Shave Category…from January 1, 2007, to October 1, 2014….”
 Not all information responsive to Topic 2 would necessarily be available from Walmart. However, the
 undersigned finds Topic 2 to be overbroad and unduly burdensome for other reasons.

                                                   12
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 13 of 20 PAGEID #: 1722




           The “Wet Shave” category includes all non-electric types of shavers as well as a

 myriad of accessories. (Doc. 17-3 at 143). In fact, all counsel agreed at the February 5

 hearing that the “Wet Shave” and “Beauty” categories at Walmart encompass “thousands”

 of products that significantly differ from the specialized “styling razor” at issue in this

 lawsuit, including but not limited to gels and foams, aftershave, razor blades, razor

 handles, replacement heads, and cartridges. (id. at 144-145, 148). Counsel explained

 that “category advisors” provide advice to Walmart on a broad array of topics including

 display lighting and product placement as well as market trends.

           In addition to the breadth of the general topic of being a “category advisor” in a

 “Wet Shave” category that encompasses thousands of products, P&G points out that -

 unlike the named Defendants AI and Walmart - Plaintiffs have not alleged that P&G

 produces any products within that category that directly compete with Plaintiffs’ “styling

 razor.”     In their response in opposition to P&G’s motion to quash, Plaintiffs assert that

 P&G was “one of Stiles’ largest direct competitors who manufactured and sold disposable

 razor products.” (Doc. 17 at 9).9 However, Plaintiffs point to nothing in their complaint

 (or any evidence) that would suggest that P&G is a “direct competitor” of Stiles in the only

 relevant market at issue - the styling razor market. (See FAC at ¶ 79, defining relevant

 market as “Disposable Personal Styling Razors”; id. at ¶ 80, defining “distinct market from




 9
  This portion of the statement in Plaintiffs’ memorandum was redacted from the public version of the
 memorandum in opposition filed at Doc. 14. However, the undersigned does not believe that the quoted
 portion reveals any confidential information.

                                                 13
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 14 of 20 PAGEID #: 1723




 the general disposable razor market or from battery-operated razors or from a single type

 use razor, such as an eyebrow only, side shaving razor.”)

        Rather than pointing to evidence, Plaintiffs instead cite to an administrative

 antitrust complaint filed in February 2020 by the Federal Trade Commission that alleges,

 in part, that P&G and Edgewell have a longstanding “duopoly” in the broad disposable

 wet shave razor market. But Plaintiffs’ citation to the FTC litigation is a red herring. The

 FTC complaint was filed to block the $1.37 billion acquisition of a competing brand,

 Harry’s Inc., by Edgewell in that market. The FTC complaint has no relevance to the

 specialized “styling razor” market or to the patent and antitrust claims against Walmart

 and Stiles that are at issue here. In contrast to P&G’s role, Plaintiffs have represented

 that Walmart and AI control 98% of the relevant “styling razor” market. (See FAC at ¶ 95,

 alleging that A1 has a large share of the relevant market). Compare FTC press release

 at https://www.ftc.gov/news-events/press-releases/2020/02/ftc-files-suit-block-edgewell-

 personal-care-companys-acquisition (“The complaint alleges that, for many years,

 Edgewell and Procter & Gamble operated their respective Schick and Gillette brands of

 men’s razors, and Intuition/Hydro Silk and Venus brands of women’s razors, as a

 comfortable duopoly characterized by annual price increases that were not driven by

 changes in costs or demand” and that the acquisition of Harry’s, Inc. by Edgewell would

 eliminate a key competitor in the broad market of generic disposable razors).

        P&G is not a Defendant in the underlying case and reasonably questions the

 relevance of the discovery sought from it. After all, Plaintiffs’ FAC does not contain any



                                             14
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 15 of 20 PAGEID #: 1724




 allegations against P&G or any allegations of horizontal price fixing. P&G argues that the

 subpoena should be quashed because it amounts to a “blatant fishing expedition seeking

 irrelevant information” relating to an unalleged conspiracy involving nonparties and new

 (but unpleaded) “per se” antitrust claims that are not included in the Fourth Amended

 Complaint. (See Doc. 6 at 16).

         In fact, Plaintiffs admit that their latest assertions of horizontal price fixing support

 a new “per se” antitrust theory of liability as opposed to the existing “rule of reason”

 antitrust claims against the only two identified Defendants, Walmart and AI.10

 Notwithstanding the absence of such allegations in the FAC, Plaintiffs baldly assert that

 P&G is “at the center” of a “Wet Shave Cartel” that involved a “price fixing conspiracy

 [that] occurred under the auspices of Walmart’s category management program” and that

 demonstrates a “per se violation of antitrust laws.” (Doc. 17 at 2-3).11 Plaintiffs maintain

 that the fact that the FAC does not actually include any such antitrust claims or references

 to the “category advisory program” does not matter because the California court has held

 such broad discovery is within the scope of the existing “rule of reason” antitrust claims

 against Walmart and AI.




 10
   Previously, in an order granting Defendants’ motion to dismiss Plaintiffs’ antitrust claims before later
 allowing those claims to be re-asserted, the California court noted that “the only agreement alleged in the
 [complaint] is that Walmart – as a retailer – propositioned AI – as a manufacturer/supplier – to make a
 knock off of the Stiles Razor to be sold at Walmart under Walmart’s brand, and AI agreed.” (Doc. 101 at
 7). The same agreement is alleged in the FAC. In a later order denying Defendants’ motion to dismiss the
 re-asserted antitrust claims, the trial court distinguished the “rule of reason” antitrust claim that it understood
 Plaintiffs to be re-alleging from a “per se” antitrust violation.
 11
   Plaintiffs used identical language to describe non-party Coty’s role in response to a motion to quash filed
 in the Southern District of New York.

                                                         15
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 16 of 20 PAGEID #: 1725




         In support, Plaintiffs heavily rely upon recent trial court orders in which the

 California court partially overruled Walmart’s objections to the scope of Walmart’s Rule

 30(b)(6) deposition. Plaintiffs urge this Court to follow the California court’s “lead” as well

 as language in the trial court’s March 6, 2020 Order that the remaining subpoenas must

 be “honored and enforced.” (Doc. 17-3 at 438).12 However, Plaintiffs’ argument ignores

 the critical fact that Walmart is a party to the litigation, whereas P&G is not. In context,

 the California court’s prior orders are easily reconciled with the view of this Court that the

 subpoena directed to P&G is not appropriately proportional to the claims at issue, based

 upon P&G’s non-party status and the tangential and extremely limited relevance of the

 discovery sought from P&G to any of Plaintiffs’ existing claims against either Defendant

 as compared to the burden forced upon P&G to prepare its corporate representative(s)

 to address such broad topics.

         As previously discussed, the California trial record reflects numerous disputes, with

 extensive briefing.13 At the February 5 hearing, the trial court noted with appreciation that

 the parties had narrowed their unresolved dispute to five topics of disagreement out of

 the original 32 topics served on Walmart. (Doc. 17-3 at 141; see also id. at 122).

         One of the first issues addressed at the February 5 hearing was temporal scope;

 Plaintiffs had originally failed to offer any limits, but later agreed to time limitations that



 12
   It is abundantly clear that, in context, the California court was speaking broadly about the ongoing dispute
 over depositions within its jurisdiction, and did not intend to rule on the enforceability of a subpoena served
 on a non-party in the Southern District of Ohio.
 13
   For example, the parties’ joint position statement of issues to be addressed at the January 15 hearing
 spanned 61 pages; their joint statement for the February 5 hearing spanned 39 pages.

                                                       16
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 17 of 20 PAGEID #: 1726




 Walmart still believed to be over-inclusive. Upon questioning by the trial court, Plaintiffs

 explained that even though they had not sold the Stiles Razor at Walmart over the entire

 span of years for which they sought discovery, Stiles was “negotiating” to sell at Walmart

 during some of those years, while over other years “Walmart was determining whether

 her product should go in the beauty accessories category, in the wet shave category or

 both because what she has effectively is a beauty razor.” (Id. at 142). Reassured by

 Plaintiffs’ ability to tie the temporal scope to the Defendant’s decision-making in terms of

 its sales of the Stiles Razor and replacements to Plaintiffs’ product after it discontinued

 those sales, the court allowed the relatively lenient timeframe.

        Walmart also objected to several inquiries about its “category advisor” program as

 overly broad considering the “thousands of products” in the referenced categories. The

 specific topics on which Plaintiff sought testimony included Walmart’s “category advisor

 program,” (Topic 4); its “practices, processes and procedures for selecting category

 advisors,” (Topic 5); and “use of category advisors, including what information is shared

 with category advisors.” (Topic 6; see generally Doc. 17-3 at 122). The trial court again

 sought reassurance from Plaintiffs’ counsel, noting “it does seem that your client would

 be more interested in those things that relate to Stiles within the category advisor

 program. I don’t get the sense that what you’re looking for is a tutorial on how the category

 advisor program works.” (Id. at 146). Plaintiffs’ counsel clarified that Plaintiffs were

 seeking some general information about Walmart’s category advisor program, explaining

 that Plaintiffs only realized after reviewing documents that “the way that Walmart makes



                                              17
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 18 of 20 PAGEID #: 1727




 its decisions is that it engages people from its largest suppliers to tell it about the market

 and give it advice on what new products should it take…[s]o we do want to know what’s

 the category advisor program from Walmart’s mouth but …we don’t want to be untethered

 from our client.” (Id. at 147, emphasis added). The trial court overruled Walmart’s

 objections to scope only after reassurances that questioning would be limited to the

 claims at issue. Still, the court expressly and repeatedly warned Plaintiffs that its ruling

 was “without prejudice to objections at the time of the deposition if the inquiries from

 plaintiff are going outside appropriate discovery insofar as having no relevance to this

 matter or not appropriately proportional as Rule 26(b)(1) references.” (Doc. 17-3 at 150,

 emphasis added).

         Plaintiffs now accuse P&G of “rehashing a series of arguments raised by Walmart

 that the district court in the Eastern District of California has already rejected.” (Doc. 17

 at 13). Arguably, the topics listed in the subpoena served upon P&G are far more

 expansive and detailed than the “tell me how your category advisor program works”

 inquiries sought from Defendant Walmart.14 But even if that were not the case, the

 “proportionality” concerns for discovery of questionable relevance from a party differs

 from that which can be obtained from a non-party, for good reason. Unlike Walmart, P&G

 is not accused of violating Plaintiffs’ patent to create and sell its own knock-off “styling


 14
   As noted, the topics directed to Walmart were extremely general. When Walmart objected that one of the
 topics sought more detailed information concerning Walmart’s “practices, processes and procedures for
 sharing price, cost and supply information with product suppliers,” (Topic 7, emphasis added), the trial court
 readily agreed with Walmart that a request for such detailed information was overbroad and unduly
 burdensome, and instead construed the request as seeking only information on the “mechanics” of how
 Walmart shares information with product suppliers.

                                                      18
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 19 of 20 PAGEID #: 1728




 razor.” Instead, Plaintiffs only recently have claimed (and notably not within any existing

 claim in the FAC) that P&G was involved in Walmart’s allegedly illegal conduct through

 the advice that P&G provided to Walmart as one of several “category advisors” over the

 years.

          Considering the context and P&G’s status as a non-party, the undersigned

 concludes that Topics 2, 4 and 5 are all of such limited relevance to any claim that they

 would be unduly burdensome to P&G and not proportional to the claims at issue. Topic

 2, for example, seeks a corporate representative to testify about communications

 between P&G and any other “Walmart Category Advisor for the Wet Shave Category” for

 “any” of the thousands of products in the Wet Shave Category for a nearly 8-year period,

 including communications “regarding any price, cost, add/delete/carryover decision,

 rollback, or store count for products.” Topic 4 does not bother to narrow its scope to

 Walmart, but instead seeks extremely detailed information about P&G’s alleged “role and

 the nature and extent of [its] participation as a category advisor to any retailer (besides

 Walmart)” over an 8 year period for thousands of wet shave products. Topic 4 also is

 unlimited to any geographic area, and includes international or domestic markets where

 the Stiles Razor was never marketed or sold. Topic 5 similarly seeks testimony about the

 “nature and extent of any interactions” between any P&G employees “serving as a

 category advisor to Walmart” and anyone who served as a similar “category advisor to

 any other retailer” over nearly 8 years. The scope of these requests is breathtaking. As

 P&G points out (and Plaintiffs do not dispute), the scope would include a P&G employee



                                             19
Case: 1:20-mc-00002-SJD-SKB Doc #: 19 Filed: 04/24/20 Page: 20 of 20 PAGEID #: 1729




 who worked as a category advisor for Walmart having lunch with a P&G category

 manager for a product in Target’s Wet Shave department. It would be virtually impossible

 for P&G to prepare any corporate representative to testify about the level of detail sought

 by Plaintiffs over a nearly 8-year time period.

         4. P&G Shall Comply with the Subpoena for Topic 9

         Although P&G has carried its burden to show that the subpoena should be

 quashed as unduly burdensome for most of the listed topics, P&G’s motion is denied as

 to Topic 9 – any information that P&G may possess regarding Stiles or any Stiles product.

 To the extent that such testimony may overlap with or include information concerning

 P&G’s participation as a Walmart Category Advisor in Walmart’s Wet Shave program,

 such information would fall within the proper scope of discovery (as limited to Topic 9).

         III.    Conclusion and Order

         For the reasons discussed, P&G’s motion to quash (Doc. 6) is GRANTED IN PART

 as to all topics listed in the Notice other than Topic 9. As to Topic 9, P&G shall work with

 Plaintiffs’ counsel to promptly reschedule the Rule 30(b)(6) deposition on or before May

 22, 2020.15

                                                                 Stephanie K. Bowman
                                                                 Stephanie K. Bowman
                                                                 United States Magistrate Judge




         15
            The Court again recognizes that due to the COVID-19 pandemic that this deadline may need to
 be extended. This Court will tie the deadline to take P&G’s 30(b)(6) deposition to any extension of time
 given by the Court in California to complete the other depositions in that case.

                                                   20
